Citation Nr: 0716166	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  96-47 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for low back disability for the period prior to 
April 20, 1998.

2.  Entitlement to an initial disability rating in excess of 
20 percent for low back disability for the period from April 
20, 1998, forward.

3.  Entitlement to a disability rating in excess of 20 
percent for post-operative residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from July 1965 to 
July 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 1996 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in New York, 
New York, that denied an increased evaluation for post-
operative residuals of a left knee injury, evaluated as 10 
percent disabling.  The veteran appealed this determination.  
By a rating action dated in February 1997, the 10 percent 
rating assigned to the veteran's left knee disability was 
increased to 20 percent, effective from July 1995 (date of 
claim).  

This matter also arises from a February 1997 rating action 
that assigned a 10 percent disability rating for lumbar 
lordosis, after granting service connection for the same.  
The effective date of the award was the date of claim (July 
20, 1995).  The veteran appealed the assigned rating.  In May 
2000, the 10 percent disability rating assigned to the 
veteran's low back disability was increased to 20 percent, 
effective from April 20, 1998.

In September 2003, the veteran was afforded a personal 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of the hearing is associated with the claims 
folder.

The Board remanded the matter to the RO for the purpose of 
obtaining additional evidence.  The matter was returned to 
the Board in February 2007 for final appellate consideration.


This appeal initially included the issue of entitlement to 
service connection for a left foot disorder as secondary to 
left knee disability.  In December 2006, the RO granted 
service connection for hammertoes (claimed as a left foot 
disorder).  The issue of secondary service connection for a 
left foot disorder is therefore no longer the subject of 
appellate consideration.


FINDINGS OF FACT

1.  For the period prior to April 20, 1998, the veteran's low 
back disability resulted in lumbosacral strain with muscle 
spasm on extreme forward bending.

2.  For the period from July 20, 1995, to March 27, 2000, 
there is no evidence that the veteran's low back disability 
resulted in severe loss of range of motion of the lumbar 
spine; severe lumbosacral strain, with listing of the whole 
spine to the opposite side or positive Goldthwaite's sign; 
or, severe symptoms of intervertebral disc syndrome with 
recurring attacks with intermittent relief.

3.  For the period from March 27, 2000, forward, the 
veteran's low back disability resulted in severe loss of 
range of motion; however, there is no evidence that the 
veteran's low back disability has resulted in unfavorable 
ankylosis of the entire thoracolumbar spine; pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings; or incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during the past year.

4.  The post-operative residuals of the veteran's left knee 
injury is productive of not more than moderate impairment.

5.  The veteran's left knee disability is manifested by x-ray 
evidence of arthritis and noncompensable loss of range of 
motion.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for low back 
disability have been met for the period prior to April 20, 
1998.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (1998).

2.  The criteria for a disability rating in excess of 20 
percent for low back disability have not been met for the 
period prior to March 27, 2000.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2000).

3.  The criteria for a 40 percent disability evaluation, but 
not greater, for low back disability have been met for the 
period from March 27, 2000, forward.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes  5292, 5293, 5295 
(2002), Diagnostic Codes 5 5292, 5293, 5295 (2003), 
Diagnostic Codes 5242, 5243 (2006).

4.  The criteria for a disability rating in excess of 20 
percent for post-operative residuals of a left knee injury 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5257 
(2006).

5.  The criteria for a separate 10 percent disability rating 
for degenerative joint disease of the left knee have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification 
subsequent to the initial unfavorable agency decisions.  The 
RO's April 2001, March 2004, April 2004, and January 2007 
notice letters informed the veteran that he could provide 
evidence to support his claims or location of such evidence 
and requested that he provide any evidence in his possession.  
The notice letters notified the veteran that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency.  He was advised that it was his responsibility to 
either send records pertinent to his claim, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claims so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.   The January 2007 notice letter 
addressed the Dingess requirements.

Recognition is given to the fact that full notification was 
not furnished to the veteran prior to the initial 
adjudication of the claims on appeal.  However, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Although full 
complying notice was not provided prior to the initial 
adjudication of the claim the veteran had ample opportunity 
to respond, supplement the record, and participate in the 
adjudicatory process after the notice was given, and the case 
was then readjudicated by the RO, as evidenced by the 
supplemental statement of the case sent him in January 2007.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

Service medical records have been obtained.  Records from the 
Montrose VA Medical Center (VAMC), the New York VAMC, and the 
Castle Point VAMC are also of record.  A decision from the 
Social Security Administration (SSA) has also been obtained 
along with the medical evidence the SSA considered in 
rendering its decision.   The veteran has not identified any 
additional outstanding medical records that would be 
pertinent to the claims on appeal.  The veteran has been 
afforded multiple VA examinations in order to assess the 
severity of the disabilities on appeal.  In light of the 
foregoing, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159. 



Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

With regard to claim for increase of the post-operative 
residuals of the veteran's left knee injury, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
While the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the Court has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; 38 C.F.R. §§ 
4.1, 4.2.

The claim for an increased evaluation for low back 
disability, however, originated from the RO decision that 
granted service connection for that disability.  The claim 
therefore stems from the initial rating assigned to that 
disability.  At the time of an initial rating, separate, or 
staged, ratings can be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness or 
pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  VA must consider any part of 
the musculoskeletal system that becomes painful on use to be 
"seriously disabled." 38 C.F.R. § 4.40.

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Lumbar spine

Service connection for lumbar lordosis (low back disability) 
was granted in February 1997.  A 10 percent disability rating 
was assigned under Diagnostic Code 5295 (lumbosacral strain).  
Thereafter, by a rating action dated in May 2000, the 10 
percent rating was increased to 20 percent, effective from 
April 20, 1998.

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295, which pertained to lumbosacral strain, 
evaluations were assigned, in pertinent part, as follows: 

Severe; with listing of the whole spine 
to the opposite side, positive 
Goldwaithe's sign, marked limitation of 
forward bending in the standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of the joint space, or some 
of the above with abnormal mobility on 
forced motion. ................... 40

With muscle spasm on extreme forward 
bending, 
loss of lateral spine motion, unilateral, 
in standing position ...................................................... 
20

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumber spine, the veteran was rated using the 
following criteria:

Severe...................................
......................40  
Moderate.................................
....................20  
Slight...................................
.......................10 

As noted above, the "old" version of Diagnostic Code 5292 
rated limitation of motion of the spine according to whether 
it was slight, moderate, or severe.  The words "slight," 
"moderate," and "severe" are not defined in the VA 
Schedule for Rating Disabilities.  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  Rather, it is 
the Board's responsibility to evaluate all the medical 
evidence and determine the appropriate rating that would 
compensate the veteran for impairment in earning capacity, 
functional impairment, etc.  38 C.F.R. §§ 4.2, 4.6.

Although the criteria under Diagnostic Code 5292 were less 
defined than the current criteria and numerical ranges of 
motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations.  In 
adopting specific ranges of motion to define what is normal, 
VA stated that the ranges of motion were based on the 
American Medical Association Guides to the Evaluation of 
Permanent Impairment, 2nd ed., (1984), which is the last 
edition of the Guides that measured range of motion of the 
spine using a goniometry.  See supplementary information, 67 
Fed. Reg. 56,509 (Sept. 4, 2002).

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated, in 
pertinent part, as follows: 

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief.................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
....... 20

Mild.....................................
........................................  
10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002). 

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated, in 
pertinent part, as follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60 

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) 

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes; or, diseases and injuries to the 
spine are to be evaluated, in pertinent part, under 
diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 
45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 
80 degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 
90 degrees, extension is zero to 
30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 
30 degrees. The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes 
With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60 
With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
........................40
With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
........................20
With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

The criteria for rating intervertebral disc syndrome under 
Diagnostic Code 5293 that became effective on September 23, 
2002, contained a note defining incapacitating episodes and 
chronic orthopedic and neurologic manifestations.  The 
Federal Register version setting forth the final rule 
indicates that the three notes following the version of 
Diagnostic Code 5293 that became effective on September 23, 
2002, were deleted when intervertebral disc syndrome was 
reclassified as Diagnostic Code 5243 in the criteria that 
became effective on September 26, 2003.  This was apparently 
inadvertent and has now been corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004), a final correction that was 
made effective September 26, 2003.

On review of the evidence of record, the Board finds that the 
criteria to support the assignment of a 20 percent disability 
evaluation for the veteran's low back disability have been 
met for the period prior to April 20, 1998.  The evidence 
shows that the veteran experienced muscle spasm on forward 
bending and loss of lateral spine motion, unilateral.  
Specifically, when he was examined in June 1996, there was 
tenderness on the right side at L4 and L5 with spasm of the 
paralumbar muscles.  There was also evidence of loss of left 
lateral flexion.  An earlier (August 1995) VA examination 
also showed unilateral loss of lateral flexion.  No findings 
were made with regard to the whether or not there was 
presence of muscle spasm.

The next question before the Board is whether a disability 
rating in excess of 20 percent is warranted.  In this regard, 
the Board finds that the veteran's low back disability is 
appropriately evaluated as 20 percent disabling for the 
period from July 20, 1995, to March 27, 2000.  See Fenderson 
v. West.  There is no evidence of listing of the whole spine 
or a positive Goldthwaite's sign, which are necessary 
findings to achieve a 40 percent rating under Diagnostic Code 
5295.  There is also no evidence to support an increased (40 
percent) rating under the criteria governing intervertebral 
disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2000).  Here, the Board acknowledges that the veteran had 
diminished deep tendon reflexes when he was examined in June 
1996, and that a June 1992 MRI of the lumbosacral spine 
showed central posterior disc protrusion at L4-5 and a disc 
bulge at L5-S1.  However, the MRI report also indicated there 
was no encroachment to the spinal canal.  An EMG (nerve 
conduction) study performed in November 1998 was essentially 
within normal limits.  In other words, there was no clear 
evidence of neurological involvement and/or intervertebral 
disc syndrome.  Nevertheless, even assuming arguendo that the 
veteran suffered from intervertebral disc syndrome at that 
time, there is no evidence that the veteran experienced 
severe recurring attacks of intervertebral disc syndrome with 
intermittent relief.  In other words, the Board finds that a 
disability evaluation under the rating criteria for 
lumbosacral strain or intervertebral disc syndrome would not 
yield a higher rating.

There is also no evidence of severe limitation of motion of 
the lumbar spine prior to March 27, 2000.  At his June 1996 
VA examination, the veteran demonstrated forward flexion to 
70 degrees, backward extension to 20 degrees, left lateral 
flexion to 24 degrees, and right lateral flexion to 34 
degrees; this indicates only mild to moderate limitation of 
motion.  Pain was associated with all movements.  This was 
the worse demonstration of loss of range of motion between 
July 20, 1995 (date of claim) and March 27, 2000.    The 
Board also finds that the medical evidence does not reflect 
objective evidence of pain, instability, or weakness greater 
than that contemplated by the 20 percent rating.  Application 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59 does not provide a basis 
for a rating higher than 20 percent for the period from July 
20, 1995, to March 27, 2000.

However, on review of the evidence of record, the Board finds 
that the criteria to support a 40 percent disability 
evaluation for the veteran's low back disability have been 
met for the period from March 27, 2000, forward.  The 
evidence from that period clearly shows that the veteran 
suffers from a severe loss of range of motion of the lumbar 
spine.  When he was examined on March 27, 2000, the veteran 
demonstrated forward flexion to 30 degrees, backward 
extension to 20 degrees, left lateral flexion to 22 degrees, 
right lateral flexion to 26 degrees, left rotation to 16 
degrees, and right rotation to 18 degrees.  A July 2005 VA 
examination showed flexion limited to 40 degrees.  The 
examiner also noted that repetitive motion appeared to 
increase pain, fatigue, weakness, and lack of endurance.  She 
did not quantify any additional loss of range of motion.  
Recognition is given to the fact that an interim March 2003 
VA examination revealed forward flexion to 70 degrees.  
However, resolving the benefit of the doubt in his favor, the 
Board finds that the veteran has consistently suffered from 
severe loss of lumbar range of motion.  

The next question before the Board is whether a disability 
rating in excess of 40 percent is warranted.  The Board finds 
that the criteria for an evaluation in excess of 40 percent 
for the period in question have not been met.  The veteran is 
already receiving the maximum rating for loss of range of 
motion of the lumbar spine under the "old" and "new" 
rating criteria.  Even considering any complaints of 
weakness, fatigability, or loss of function due to pain, a 
higher disability may not be assigned.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997) (if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are 
applicable).  The veteran is also receiving the maximum 
schedular rating for chronic lumbosacral strain under the 
"old" Diagnostic Code 5295.  Therefore, the only means by 
which a higher rating could be assigned would be if there is 
evidence of unfavorable ankylosis of the entire thoracolumbar 
spine; pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings; or incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least six weeks during the past year.

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)). 

VA and SSA examination reports all indicate that the veteran 
retains an active range of motion of the lumbar spine.  VA 
treatment records also show that the veteran has some active 
range of motion of the lumbar spine.  The veteran does not 
contend otherwise. In other words, there is no evidence of 
unfavorable ankylosis of the thoracolumbar spine.  A higher 
disability evaluation under the "old" Diagnostic Code 5289 
or "new" Diagnostic Code 5240 would therefore be 
inappropriate.

With respect to the question as to whether a higher (60 
percent) rating could be assigned for intervertebral disc 
syndrome, there is no evidence of the veteran experiencing 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings, or that he 
experienced any incapacitating episodes resulting from 
intervertebral disc syndrome of at least six weeks during the 
past year.  Recognition is given to the fact that a December 
2003 MRI revealed severe left neural foraminal impingement 
compressing the left exiting nerve root, and that the veteran 
complains of chronic low back pain that occasionally radiates 
to the buttocks and thighs.  There is also evidence that the 
veteran experiences mild sensory neuropathy of the lower 
extremities and reduced deep tendon reflexes on the left.  
However, the veteran's March 2000 examination clearly 
indicated that there was no evidence of radiculopathy.  A 
straight leg raising test performed in March 2003 was 
negative.  When he was seen in July 2005, the veteran had a 
nonfocal neurological examination.  The examiner stated that 
the veteran had not had any incapacitating episodes over the 
past 12 months.  There is also no evidence that the veteran 
suffers from mild, incomplete paralysis of the sciatic or 
peroneal nerve so as to warrant a separate compensable rating 
based on neurological residuals.  See 38 C.F.R. § 4.124a, 
Diagnostic Codes 8520, 8521.

Consideration as to whether a higher disability evaluation 
may be applied does not stop here.  VAOPGCPREC 36-97 (1997) 
held that Diagnostic Code 5293 involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  The Board recognizes the fact that veteran 
complains of chronic low back pain that is aggravated by 
repetitive use, and that he reports flare-ups of back pain.  
However, there is absolutely no evidence in the record to 
support a finding that he has additional functional 
limitation tantamount to or approaching pronounced 
intervertebral disc syndrome.  Indeed, as noted above, the 
benefit of the doubt has already been provided to the veteran 
in assigning the 40 percent rating.  Thus, even in 
considering the tenets of 38 C.F.R. §§ 4.40, 4.45, 4.59, the 
Board finds that a disability evaluation in excess of 40 
percent under the rating criteria for intervertebral disc 
syndrome is not warranted.

Left knee

Service connection for left knee disability was initially 
granted in December 1967.  A 10 percent disability evaluation 
was assigned under Diagnostic Code 5259, removal of semilunar 
cartilage, which is the highest disability rating assignable 
under that code.  The rating was reduced to noncompensable in 
January 1970.  In August 1987, a 10 percent rating was 
assigned, again under Diagnostic Code 5259.  That rating 
remained in effect until the veteran filed a claim for an 
increased rating in July1995.  By a rating action dated in 
February 1997, the 10 percent disability rating was increased 
to 20 percent under Diagnostic Code 5257, which pertains to 
"other impairment of the knee," effective from July 1995.

Under Diagnostic Code 5257, a 10 percent disability rating is 
warranted for slight recurrent subluxation or lateral 
instability; a 20 percent disability rating is warranted for 
moderate recurrent subluxation or lateral instability; and a 
30 percent disability rating is assigned for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Subluxation of the patella is 
"incomplete or partial dislocation of the knee cap." Rykhus 
v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's 
Illustrated Medical Dictionary at 1241, 1599 (27th edition 
1988)).  

When he was examined in August 1995, there were no findings 
pertaining to subluxation or instability.  When he was 
examined in June 1996, the examiner indicated that testing 
for mediolateral laxity could not be performed due to pain, 
but that there was crepitus and patella movement was limited.  
Similarly, when he was seen in October 1999, the McMurray 
test could not be done due to pain.  The examiner indicated, 
however, that there was essentially no instability or 
abnormal movement.  On examination in March 2002, there was 
10 degrees of varus laxity in the left knee.  There was also 
tenderness over the anterior and medial surfaces.  Identical 
findings were made in March 2003.  When he was examined in 
July 2005, the veteran could not do any stability testing of 
the collateral ligaments due to pain.  A review of the 
veteran's left knee symptomatology therefore militates 
against the assignment of a 30 percent evaluation under 
Diagnostic Code 5257, as severe recurrent subluxation and 
lateral instability has not been shown.  

Recognition is given to the fact that the VA Office of 
General Counsel (OGC) has determined that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 
(July 1, 1997).  The OGC concluded that for a knee disability 
rated under Diagnostic Code 5257 to warrant a separate rating 
for arthritis based on x-ray findings and limitation of 
motion, limitation of motion under Diagnostic Codes 5260 or 
5261 need not be compensable but must at least meet the 
criteria for a zero-percent rating.  A separate rating for 
arthritis could also be based on x-ray findings and painful 
motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-98 (August 
14, 1998).

The schedular criteria for degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Further, in the absence of limitation of motion, a 
10 percent rating is assignable with X-ray evidence of 
involvement of two or more major joints.  38 C.F.R. 4.71, 
Diagnostic Code 5003.

Normal range of motion for the leg is zero degrees of 
extension and 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II (2006).

X-rays taken as early as January 1992 showed evidence of 
degenerative joint disease of the left knee.  When he was 
examined in August 1995, flexion of the veteran's left knee 
was limited to 90 degrees.  Similar findings were made in 
June 1996, and in October 1999 flexion was limited to 70 
degrees.  Improvement in motion was shown in March 2002 and 
March 2003 when flexion was 112 and 116 degrees, 
respectively.  In any event, the evidence clearly establishes 
X-ray evidence of degenerative joint disease of the left knee 
along with some limitation of motion.  A separate 10 percent 
disability rating under Diagnostic Code 5003 is therefore 
warranted.  

The Board has next considered whether a higher (20 percent) 
rating could be assigned for loss of range of motion.  Such 
has not been demonstrated.  The veteran is not entitled to a 
20 percent disability rating under Diagnostic Code 5260 since 
leg flexion has not been shown to be limited to 45 degrees or 
less.  Similarly, the veteran is not entitled to a 20 percent 
evaluation under Diagnostic Code 5261 since leg extension has 
not been shown to be consistently limited to 15 degrees or 
more.  38 C.F.R. Part 4, Diagnostic Codes 5260, 5261.  The 
Board recognizes that extension of the left knee was limited 
to 20 degrees when the veteran was examined in June 1996.  
However, that finding seems to an anomaly when compared with 
the totality of the evidence.  Indeed, examination reports 
dated in August 1995, October 1999, March 2002, and March 
2003 all indicated that extension was full.  The Board 
therefore finds that the preponderance of the evidence is 
against the assignment of a higher disability rating for loss 
of range of extension.  Further, although it has been 
consistently shown that the veteran experiences left knee 
pain with range of motion, there is simply no evidence 
demonstrating that the level of increased disability would 
meet the requirement of assigning a higher rating under 
Diagnostic Code 5260 or 5261.  See 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.

Finally, consideration has also been given to VAOPGCPREC 9-
2004 wherein the OGC concluded that a veteran can receive 
separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension) for disability of the same joint.  However, the 
evidence shows that the assignment of separate compensable 
evaluations for loss of flexion and extension is not 
warranted.  With the exception of the June 1996 VA report, 
the veteran has had a normal range of extension of the left 
knee.  Further, the limitation of flexion demonstrated by the 
veteran does not even merit the assignment of noncompensable 
rating under Diagnostic Code 5260 (flexion limited to 60 
degrees warrants a noncompensable rating).

To the extent that the claim has been denied, the 
preponderance of the evidence is against the claim for an 
increased rating for post-operative residuals of a left knee 
injury.  Thus, the benefit-of-the doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a 20 percent disability rating for low back 
disability is granted for the period prior to April 20, 1998, 
subject to the criteria governing payment of monetary 
benefits.

Entitlement to a disability rating in excess of 20 percent 
for low back disability prior to March 27, 2000, is denied.

Entitlement to a 40 percent disability evaluation for low 
back disability is granted for the period from March 27, 
2000, forward, subject to the criteria governing payment of 
monetary benefits.

Entitlement to a disability rating in excess of 20 percent 
for post-operative residuals of a left knee injury is denied.

Entitlement to a separate 10 percent rating for degenerative 
arthritis of the left knee is granted, subject to the 
regulations applicable to the payment of monetary awards.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


